Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1 -10  and 17-19 are pending. 
During a preliminary amendment of this application, the applicant, on date 12/22/2021 elected  without traverse Group I (claims 1-3, 6-9, 17, 19),  drawn to eukaryotic cell comprising: a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and a second exogenous nucleic acid sequence encoding a glycoprotein. wherein said the eukaryotic cell produces no detectable N-glycans comprising sialic acid residues further comprise herein the eukaryotic cell further comprises a third exogenous nucleic acid sequence encoding a beta-1,4-galactosyltransferase.
  Subject matters of non-elected groups, claims 4-5, 10 and 18  are hereby withdrawn. Claims 1-3, 6-9, 17, 19 are for examination.
The requirement is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on and  3//12/20    in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 


Claim Rejections, 35 U.S.C 112 1st Paragraph

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 17, 19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and  a second exogenous nucleic acid sequence encoding a glycoprotein“ that used in the eukaryotic cell so that said eukaryotic cell  cannot  produce N-glycans comprising sialic acid  comprise any  first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme having any structure   from any source, and  a second exogenous nucleic acid sequence encoding a glycoprotein having any structure   including  any number of modifications  including mutant and recombinant  and having the recited activity. Therefore in light of the specification, claims are broadly interpreted  to comprise any   expression of any first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and  any second exogenous nucleic acid sequence encoding a glycoprotein glycosyl transferase polypeptide having any structure.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of    first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and  a second exogenous nucleic acid sequence encoding a glycoprotein  having any structure that used in any eukaryotic cell so that said eukaryotic cell  cannot  produce N-glycans comprising sialic acid  comprise any  first exogenous nucleic acid sequence 
having the recited activity. The specification discloses  a few modified host cell expressing  having deleted  glc-4-epimerase activity  expressed with glycoengineered nanobody ( GBP-R86N )  having SEQ ID NO: 1 as shown in example 2. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of  modified host cell expressing genus of  polypeptides having   specific activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited genus of  modified host cell expressing genus of nucleic acid encoding  polypeptides is adequately described by the disclosure of the modified host cell expressing  having deleted  glc-4-epimerase activity  expressed with glycoengineered nanobody ( GBP-R86N )  having SEQ ID NO: 1 . However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  the modified host cell expressing  having deleted  glc-4-epimerase activity  expressed with glycoengineered nanobody ( GBP-R86N )  having SEQ ID NO: 1, which would indicate that they had the possession of the claimed genus of  host cell expressing  polypeptides. The claimed genus of    first exogenous nucleic acid "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov

Claim Rejection 35 U.S.C 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 7-8, 17, 19 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by WO2010/015722( in the IDS).

The document WO 2010/015722 A1 especially discloses an eukaryotic cell comprising: a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, a second exogenous nucleic acid sequence encoding a glycoprotein, wherein said eukaryotic cell produces no detectable N-glycans comprising sialic acid residues, WO 2010/015722  also  discloses (see pages 18-24, example 1): - an eukaryotic cell comprising: a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, a second exogenous nucleic acid sequence encoding a glycoprotein, wherein the cell produces no detectable N-glycans comprising sialic acid residues, wherein the eukaryotic cell comprises a third exogenous nucleic acid sequence encoding a beta-1,4-galactosyltransferase, wherein the endoglucosaminidase enzyme is operably linked to a Golgi localization signal, wherein the cell is a lower eukaryotic cell such as the yeast Komagataella phaffii ( reads on  claims 1-2, 7-8,  17).
Claims 3, 6, 9 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by WO2017/005925( in the IDS).
WO2017/005925  discloses an eukaryotic cell (see the whole document, see especially: page 7, lines 6-9; page 25, line 28 - page 26, line 8; pages 54-55, claims 1-5, 7-9; figure .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.

1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims  1-3, 6-9, 17, 19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent  application No. 16/646938(reference patent application). Although the claims at issue are not identical, 
. Therefore it is obvious  one of skilled in the art to use the  specific embodiment of reference patent application that a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and  a second exogenous nucleic acid sequence encoding a glycoprotein“ that used in the eukaryotic cell so that said eukaryotic cell  cannot  produce N-glycans comprising sialic acid   for the  transformation of the eukaryotic cell so that said eukaryotic cell  cannot  produce N-glycans comprising sialic acid.

TD is required to overcome the ODP rejection.
Conclusion
Claims  1-3, 6-9, 17, 19  are rejected.  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652